DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1-26 are pending in this application.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No.10,573,312. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower than the current claims and could be used to reject them.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No.10,573,312. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower than the current claim and could be used to reject it.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No.10,573,312. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower than the current claim and could be used to reject it.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No.10,573,312. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower than the current claim and could be used to reject it.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No.10,573,312. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower than the current claim and could be used to reject it.
Claims 7 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No.10,573,312. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower than the current claims and could be used to reject them.
Claims 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10, 573,312. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower than the current claims and could be used to reject them.
Claims 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10,971,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower than the current claims and could be used to reject them.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No.10,971,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower than the current claim and could be used to reject it.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No.10,971,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower than the current claim and could be used to reject it.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No.10,971,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower than the current claim and could be used to reject it.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No.10,971,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower than the current claim and could be used to reject it.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No.10,971,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower than the current claim and could be used to reject it.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No.10,971,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower than the current claim and could be used to reject it.
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No.10,971,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower than the current claim and could be used to reject it.
Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No.10,971,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower than the current claim and could be used to reject it.
Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No.10,971,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower than the current claim and could be used to reject it.
Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No.10,971,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower than the current claim and could be used to reject it.
Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No.10,971,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower than the current claim and could be used to reject it.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 11, 12, 19 and 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially same portion” in claims 11, 12, 19 and 23 is a relative term which renders the claim indefinite. The term “substantially same portion” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Without some metric for determining how similar the portions must be, the scope of the limitation is unclear rendering the claims indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knighton et al. (U.S. Patent 9,571,638).
As per claims 1 & 7, Knighton et al. discloses:
A method (see figure 3; column 10, lines 30-34; column 10, lines 53-56) comprising: 
obtaining first audio data that includes speech (figure 3, item 205; column 7, lines 24-31 ); 
obtaining a first text string that is a transcription of the first audio data, the first text string generated by speech recognition technology using the first audio data (figure 3, either of CA 210 or 215 when operating in accordance with column 5, lines 3-5) ; 
obtaining a second text string that is a transcription of second audio data, the second audio data including a revoicing of the first audio data and the second text string generated by the speech recognition technology using the second audio data (figure 3, the other one of CA 210 or 215 when operating in accordance with column 4, lines 65-67); 
obtaining a third text string that is a transcription of the first audio data or the second audio data, the third text string generated using the speech recognition technology (in view of the example provided in column 10, lines 53-64, where a third transcription could be used.) ; and 
generating an output text string from the first text string, the second text string, and the third text string (see e.g. column 8, lines 28-67, in particular lines 61-67).
Claim 7 is directed to a computer readable medium containing instructions for causing a system to perform the method of claim 1, so is rejected for similar reasons. See Column 2, lines 14-32 for support.

As per claim 2, Knighton et al. discloses all of the limitations of claim 1. Knighton et al. further discloses:
providing the output text string as a transcription of the speech (column 10, lines 53-56; column 7, line 30, i.e. text display 220, and from there column 6, lines 59-61, i.e. 'special telephone' where audio output of the first audio data would be implicit). 

As per claim 4, Knighton et al. discloses all of the limitations of claim 1. Knighton et al. further discloses:
the output text string includes one or more first words from the first text string and one or more second words from the second text string (see e.g. column 8, lines 28-67, in particular lines 61-67).

As per claim 5, Knighton et al. discloses all of the limitations of claim 1. Knighton et al. further discloses:
correcting at least one word in one or more of: the output text string, the first text string, and the second text string based on input obtained from a device associated with the revoicing (see e.g. figure 8; column 18, line 53 - column 19, line 19. In fact, the claim admits such a broad range of possible interpretations making technical sense that it covers e.g. manual correction by an agent revoicing the first audio data using e.g. mouse and/or keyboard.)

As per claim 6, Knighton et al. discloses all of the limitations of claim 1. Knighton et al. further discloses:
the first text string, the second text string, and the third text string are hypothesis generated by the speech recognition technology for the substantially same portion of the first audio data (column 10, lines 56-62).

As per claims 8 & 13, Knighton et al. discloses:
A method (see figure 3; column 10, lines 30-34; column 10, lines 53-56) comprising: 
obtaining first audio data that includes speech (figure 3, item 205; column 7, lines 24-31 ); 
obtaining a first text string based on the first audio data, the first text string generated by speech recognition technology using the first audio data (figure 3, either of CA 210 or 215 when operating in accordance with column 5, lines 3-5); 
obtaining a second text string based on the first audio data, the second text string generated by the speech recognition technology using the first audio data (figure 3, the other one of CA 210 or 215 when operating in accordance with column 4, lines 65-67); 
obtaining a third text string based on the first audio data, the third text string generated by the speech recognition technology using the first audio data (in view of the example provided in column 10, lines 53-64, where a third transcription could be used.); and 
generating an output text string from the first text string, the second text string, and the third text string (see e.g. column 8, lines 28-67, in particular lines 61-67).
Claim 13 is directed to a computer readable medium containing instructions for causing a system to perform the method of claim 8, so is rejected for similar reasons. See Column 2, lines 14-32 for support.

As per claim 9, Knighton et al. discloses all of the limitations of claim 8. Knighton et al. further discloses:
the generation of the second text string includes the speech recognition technology using a revoicing of the first audio data to generate the second text string (figure 3, the other one of CA 210 or 215 when operating in accordance with column 4, lines 65-67).

As per claim 11, Knighton et al. discloses all of the limitations of claim 8. Knighton et al. further discloses:
the first text string and the third text string are both hypotheses generated by the speech recognition technology for the substantially same portion of the first audio data (column 10, lines 56-62).

As per claim 12, Knighton et al. discloses all of the limitations of claim 8. Knighton et al. further discloses:
the first text string is a hypotheses generated by a first speech recognition model and the second text string is a hypotheses generated by a second speech recognition model for the substantially same portion of the first audio data (column 10, lines 56-62).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Knighton et al. (U.S. Patent 9,571,638) in view of Engelke et al. (U.S. Patent Application Publication 2018/0270350).
As per claim 3, Knighton et al. discloses all of the limitations of claim 1. Knighton et al. fails to disclose but Engelke et al. in the same field of endeavor discloses:
the speech recognition technology used to generate the first text string includes a first model trained for a plurality of individuals (Figure 21, item 704 and Paragraph [0207]) and the speech recognition technology used to generate the second text string includes a second model adapted to a captioning assistant performing the revoicing (Figure 6, item 156 & Figure 21, item 716 and paragraphs [0140-0142], [0148] & [0207]).
It would be obvious for a person having ordinary skill in the art to modify the method of Knighton et al. with the task specific models of Engelke et al. because it is a case of simple substitution of one known element for another to obtain predictable results.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Knighton et al. (U.S. Patent 9,571,638) in view of Bacchiani et al. (U.S. Patent Application Publication 2011/0313764).
As per claim 10, Knighton et al. discloses all of the limitations of claim 8. Knighton et al. fails to disclose but Bacchiani et al. in the same field of endeavor discloses:
the first text string is generated using a first speech recognition model, the second text string is generated using a second speech recognition model different from the first speech recognition model, and the third text string is generated using a third speech recognition model different from the first speech recognition model and the second speech recognition model (Claims 1 and 9).
It would be obvious for a person having ordinary skill in the art to modify the method of Knighton et al. with the task specific models of Bacchiani et al. because it is a case of simple substitution of one known element for another to obtain predictable results.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 
Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN S LELAND III/Primary Examiner, Art Unit 2677